         Case 5:19-cv-01469-OLG Document 7-1 Filed 01/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

STEPHANIE RISTOW                                    §
                                                    §
       Plaintiff,                                   §
                                                    §
VS.                                                 §
                                                    §
TEXAS LAUREL RIDGE                                  §             Civil Action No. 5:19-cv-1469
HOSPITAL, L.P., UHS OF DELAWARE,                    §
INC. DBA UNIVERSAL HEALTH                           §
SERVICES OF DELAWARE, INC., AND                     §
RODNEY NORMAN                                       §
                                                    §
       Defendants.                                  §

               ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO
                EXTEND TIME TO FILE INITIAL RESPONSIVE PLEADINGS

       Before the Court is Defendants Texas Laurel Ridge Hospital, L.P., UHS of Delaware, Inc.

dba Universal Health Services of Delaware, Inc., and Rodney Norman, (collectively “Defendants”)

Unopposed Motion to Extend Time to File Initial Responsive Pleadings (“Motion”). [ECF No. 7].

After due consideration, the Court finds the Motion well-taken and that it should be GRANTED. It

is therefore

       ORDERED that Defendants shall have up to and through January 24, 2020, to file their

initial responsive pleading to Plaintiff’s Complaint. It is further

       ORDERED that this extension will not constitute a waiver of any jurisdictional or venue

challenges including, but not limited to, any challenges made under FEDERAL RULES        OF   CIVIL

PROCEDURE 4 or 12, 28 U.S.C. § 2201 or 28 U.S.C. § 1404, or any other potential defenses.

       It is so ORDERED.




                                                —1—
       Case 5:19-cv-01469-OLG Document 7-1 Filed 01/07/20 Page 2 of 2




___________________________        _____________________________________
Date                               The Honorable Chief Judge Orlando L. Garcia
                                   United States District Judge




                                    —2—
